United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2198
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Verne E. Moore

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: December 3, 2013
                             Filed: December 9, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Verne Moore appeals after he pled guilty to a felon-in-possession charge, and
the district court1 imposed a within-Guidelines-range sentence. His counsel has

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), suggesting that the district court (1) made a clearly erroneous factual finding,
resulting in an improper denial of Moore’s motion to suppress; and (2) inadequately
discussed the 18 U.S.C. § 3553(a) factors at sentencing, resulting in an unreasonable
sentence.

       Upon careful review, we conclude that the district court did not make any
clearly erroneous factual findings and properly denied Moore’s motion to suppress.
See United States v. Donnelly, 475 F.3d 946, 951 (8th Cir. 2007) (district court’s
factual findings are reviewed for clear error). We further conclude that the district
court did not impose an unreasonable sentence. See Gall v. United States, 552 U.S.
38, 51 (2007) (sentencing decision is reviewed under abuse-of-discretion standard);
see also United States v. Godsey, 690 F.3d 906, 912 (8th Cir. 2012) (mechanical
recitation of § 3553(a) factors at sentencing is not required; rather it simply must be
clear from record that district court actually considered § 3553(a) factors in
determining sentence).

      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no non-frivolous issues. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw.
                       ______________________________




                                          -2-